Opinión disidente del
Juez Asociado Sr. Negrón Fernán-dez
en la cual concurre el Juez Asociado Sr. Sifre.
La política pública expresada por la Asamblea Legisla-tiva en la Ley núm. 295 de 10 de abril de 1946, según quedó enmendada por la núm. 176 de 4 de mayo de 1949 tiene por base normas sancionadas por la penología moderna y va dirigida, a través de la individualización de -la pena por mé-todos de tratamiento individual, a lograr la reforma del delincuente con miras a devolverlo al grupo social en condi-ciones que le permitan convivir en su seno sin ulteriores ma-nifestaciones de desajuste. La sentencia indeterminada, para que sea eficaz en el propósito indicado, debe dictarse con un margen de fluctuación razonable entre el mínimo y el máximo.
El margen de fluctuación que el legislador ha dejado a discreción de los tribunales fijar entre el mínimo y el máxi-mo — dentro de los términos que para cada delito fijen las leyes penales — no puede ser tan exiguo que de hecho excluya la intervención del organismo al cual el legislador encomendó la administración y ejecución de esa parte de la reforma penal, puesta en vigor a través de la Ley de Sentencias In-determinadas y de la Ley creando la Junta de Libertad Bajo Palabra. Imponer un mínimo tan alto, que, conforme al pro-pio estatuto, impida que la Junta de Libertad' Bajo Palabra pueda asumir jurisdicción sobre el delincuente para realizar la parte de la función rehabilitadora que se le ha asignado, ciertamente frustra el objetivo de la ley.
Los jueces tienen discreción para imponer el mínimo y el máximo, siempre que estén dentro del mínimo y del máximo de la pena fijada en las leyes penales, pero dicha discreción no puede ejercitarse contrariamente al propósito legislativo. Una sentencia indeterminada que no siga las normas del es-tatuto sobre la razonabilidad de la fluctuación entre el mí-nimo y el máximo que se impongan — como la sentencia original impuesta en el caso de autos: de 20 a 25 años — frustra *150el objetivo de la ley y es, a mi juicio, nula, o, por lo menos, anulable; y no empece el hecho de que haya comenzado su ejecución, puede ser dejada sin efecto como lo hizo aquí el Juez recurrido, y en su lugar dictarse otra siguiendo las nor-mas estatutarias, como también lo hizo dicho Juez al imponer una nueva pena de 10 a 25 años.
En el caso de Vázquez v. Rivera, 70 D.P.R. 218 expre-samos que “el propósito de la Legislatura al proveer las sen-tencias indeterminadas puede ser burlado por los jueces sen-tenciadores que fijan el término mínimo un poco más bajo que el máximo,” pero que “no podemos revisar nuestra ley para ajustarla a una política que la Legislatura no ha adop-tado.” Creo que ese dictum era, dentro de la controversia legal allí planteada, innecesario y, desde luego, equivocado. La Asamblea Legislativa expresó claramente su política en la Exposición de Motivos contenida en la enmienda de la Ley núm. 176 aprobada el 4 de mayo de 1949 y determinó la norma que debía regir la imposición de la pena, para que se cumpliera su objetivo. No creo que sea válida, sabia o propia, una actuación del poder judicial — en el ejercicio de la función independiente, pero coordinada, que le corresponde como una de las tres ramas que integran el poder del Es-tado — que derrote, en su propósito y política pública, una actuación válida del poder legislativo, realizada en el ejer-cicio legítimo de la función pública que en esa integración de poderes también le corresponde. No puede concebirse un •resultado tan marcadamente contrario al tan plenamente manifestado propósito de la legislación que nos ocupa.
En mi opinión disidente en Santiago v. Jones, 74 D.P.R., 617, 627 expuse mi criterio respecto a la función social de que está revestida la justicia criminal cuando, una vez con-victo el individuo, se entra en el período de la fijación de la pena. Creo de lugar repetir aquí esos conceptos; páginas 631 y 632:
“A fin de realizar a plenitud la función sociológica de la justicia criminal, en su etapa inicial, según la vislumbran los *151más avanzados estudios de la penología moderna, el Juez, al im-poner una sentencia, debe ponderar, en una valoración total de aquellos factores que afectan la personalidad del convicto, todos los elementos de juicio que le puedan llevar a determinar el me-dio más apropiado para su reajuste, bien mediante la suspensión de la ejecución de la sentencia o bien mediante su reclusión ins-titucional por un período mínimo, luego del cual pueda ser pues-to en libertad bajo palabra por el organismo administrativo correspondiente, si se opera en él, a través del tratamiento ade-cuado, el cambio favorable que tal cosa permita. En ese sen-tido es difícil —casi caprichosa— la labor del Juez, en aquellos casos, como el presente, en que no cuenta con la ayuda de ofi-ciales probatorios que le pongan en condiciones de ejercer su discreción sabiamente. Una revisión de las piezas de legisla-ción pertinentes en forma integrada y coordinada se hace ne-cesaria.
“Como dice la Roe en Parole with Honor, a las págs. 185 y 186: ‘.. .La triste verdad es que en todo caso el juez nece-sariamente entra en el campo de las conjeturas cuando impone una sentencia. Es absolutamente imposible para él predecir cómo el convicto responderá al cuidado institucional, o cuál ha-brá de ser su estado de salud, o hasta qué extremo podrá me-jorar su estado mental, o si su actitud va a mejorar o a em-peorar bajo supervisión. Al sentenciar a personas convictas de delitos nuestros jueces se ven obligados a jugar con los des-tinos humanos.’ Y a la página 194: ‘A todas las circunstancias alrededor de la comisión del delito se les debe dar consideración. Esto lo han tratado de hacer nuestras cortes, pero no han estado en condiciones de penetrar en el futuro para una predicción válida en cuanto al término dentro del cual el convicto podrá ser rehabilitado y puesto en condiciones de regresar a la socie-dad que ha ofendido. Con la sustitución de una filosofía de castigo por una filosofía de rehabilitación, es mucho menos im-portante hacer que la sentencia refleje la gravedad de la falta que el proveer para devolver el convicto a la sociedad cuando esté listo para ser devuelto. Y esa cuestión no puede determi-narse al momento de imponer la sentencia.’ O, como dice Cantor en Crime and Society, pág. 94: ‘En ausencia de principios que la gobiernen, la personal predilección e idiosincracia del juez determina la naturaleza de la sentencia’. Véanse también Jerome Hall, Science a/nd Reform in Criminal Law, 100 U. of Pa. *152L. Rev. 787; MacCormick, The Prisn’s Role in Crime Prevention, 41 J. Crim. L. & Criminology, 42-43; Barnes and Teeters, New Horizons in Criminology, página 391 et seq., y página 598 et seq.”
Expuesto así mi criterio, sobre la nulidad de la sentencia original aquí impuesta, soy de opinión que el Juez recurrido actuó acertadamente al dejar la misma sin efecto y dictar la nueva sentencia que aquí se impugna.